Citation Nr: 0533947	
Decision Date: 12/16/05    Archive Date: 12/30/05

DOCKET NO.  03-31 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for arthritis, to 
include the knees and low back, claimed as secondary to 
service-connected residuals of a gunshot wound to the left 
leg.

2.  Entitlement to a rating in excess of 30 percent for 
residuals of a gunshot wound to the left leg.

3.  Entitlement to a rating in excess of 10 percent for left 
peroneal nerve impairment.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.




WITNESSES AT HEARING ON APPEAL

Appellant and his spouse.


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran served on active duty from May 1943 to November 
1945.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office in Waco, Texas, dated in March 
2003 and July 2004.  In the March 2003 rating decision, the 
RO denied ratings in excess of 30 percent and 10 percent for 
the veteran's service-connected residuals of gunshot wound, 
left leg, and left peroneal nerve impairment, respectively.  
In the July 2004 rating decision, the RO denied the veteran's 
claim for service connection for arthritis, claimed as 
secondary to his service-connected left leg disability.  In 
October 2005, the veteran testified at a Board hearing via 
videoconference.  A transcript from that hearing has been 
incorporated into the record.


FINDINGS OF FACT

1.  There is no competent medical evidence of a nexus between 
the veteran's service-connected residuals of a gunshot wound 
to the left leg and arthritis; the only medical opinion on 
whether any such relationship exists militates against the 
claim.

2.  Residuals of a gunshot wound of the left leg (Muscle 
Groups XI and XII) are currently manifested by severe muscle 
impairment, as well as limitation of motion due to pain; the 
disability is not manifested by limitation of extension of 
the leg to 45 degrees or more, ankylosis of the ankle or 
knee, or nonunion or the tibia and fibula.  

3.  The veteran's left peroneal nerve impairment is 
manifested primarily by hypothesia involving the left 
peroneal nerve and left popliteal nerve and slightly 
diminished strength, with no clinical evidence of gross 
sensory deficit, muscle herniation or loss of muscle 
function.  No more than mild incomplete paralysis of the left 
peroneal nerve has been demonstrated.


CONCLUSIONS OF LAW

1.  Arthritis, to include of the knees and back, was not 
incurred in or aggravated by the veteran's active duty 
service, nor is such disability proximately due to or the 
result of a service-connected disability.  38 U.S.C.A. §§ 
1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2005).

2.  The criteria for a rating in excess of 30 percent for 
gunshot residuals, left leg, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.14, 
4.45, 4.56, 4.71a (Diagnostic Codes 5256 to 5276), 4.73 
(Diagnostic Codes 5311, 5312) (2005).

3.  The criteria for a rating in excess of 10 percent for 
left peroneal nerve impairment have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 
4.7, 4.10, 4.14, 4.40, 4.45, 4.124a, Diagnostic Code 8521 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004)).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim for VA benefits.  In the present 
case, the appellant was provided notice of the VCAA in 
January 2003 with respect to the increased rating claims, 
which was prior to the March 2003 rating decision on appeal.  
He was also provided with VCAA notice in December 2003 with 
respect to the service connection claim for arthritis claimed 
as secondary to the service-connected left leg disability.  
This was prior to the July 2004 rating decision on appeal.  
Therefore, the express requirements set out by the Court in 
Pelegrini have been satisfied.  

VA has fulfilled its duty to notify and assist the appellant 
in this case.  In the January 2003 and December 2003 letters, 
as well as the September 2003 and February 2005 statements of 
the case, and July 2004 supplemental statement of the case, 
the RO informed the appellant of the applicable laws and 
regulations including applicable provisions of the VCAA, the 
evidence needed to substantiate the claim, and which party 
was responsible for obtaining the evidence.  See Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002); McKnight v. Gober, 
131 F.3d 1483, 1485 (Fed. Cir. 1997).  The Board also notes 
that the January 2003 and December 2003 letters implicitly 
notified the appellant that he should submit any pertinent 
evidence in his possession.  In this regard, he was advised 
to identify any source of evidence and that VA would assist 
him in requesting such evidence.  The Board believes that a 
reasonable inference from such communication was that the 
appellant must also furnish any pertinent evidence he may 
have and that the requirements of 38 C.F.R. § 3.159(b)(1) 
have been met.  The Board finds that all notices required by 
VCAA and implementing regulations were furnished to the 
appellant and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

The Board also finds that all necessary development has been 
accomplished.  The RO has made reasonable and appropriate 
efforts to assist the appellant in obtaining the evidence 
necessary to substantiate his claim, including requesting the 
veteran's VA medical records and identified private medical 
records.  The veteran was also afforded VA examinations 
during the appeal period, and attended a Board video 
conference hearing in October 2005.  The appellant has not 
indicated nor is there any indication that there exists any 
pertinent outstanding evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claims under consideration and that adjudication of the 
claims at this juncture, without directing or accomplishing 
any additional notification and or development action, poses 
no risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The appeal is now ready 
to be considered on the merits.  

II.  Factual Background

The veteran's service medical records show that he was 
wounded in action in April 1945 from machine gunfire and 
received a perforating wound, severe, of the upper third, 
left leg.  Entrance was anteriorly and exit was posteriorly.  

X-rays were performed in April 1945 revealing a united 
comminuted oblique fracture at the junction of the upper and 
middle 1/3 of the fibula.  Fragments were in good position.  
There was also an incomplete fissure fracture involving the 
middle 1/3 of the shaft, measuring about 2 centimeters in 
length.  Several minute bone fragments laid within the soft 
tissue of the calf.  

In April 1945, the veteran was treated with debridement 
without closure, removal of small bone chips and devitalized 
muscle.  Fracture, closed treatment of, cast applied.  A 
subsequent closure of wound, delayed, was made later in April 
1945. 

In October 1945, the veteran underwent a neurology 
consultation and was diagnosed as having paralysis, common 
peroneal nerve, left, partial secondary to wound, 
perforating, left leg, upper third.  

The veteran was given a Certificate of Disability for 
Discharge in November 1945 due to his left leg injury.  

In November 1945, the RO granted service connection for 
gunshot wound, Group XII, anterior muscles of leg and Group 
XI, posterior and lateral muscles of leg, left, severe muscle 
injury, as well as for incomplete paralysis, severe, common 
peroneal nerve, left, severe.  The RO assigned the veteran a 
50 percent rating for these disabilities.  

VA examination findings in November 1949 revealed a gunshot 
wound over the left anterior fibula and left posterior fibula 
at the junction of the upper and middle 1/3.  The wound was 
well healed, pliable and freely movable.  It was not 
depressed or tender.  The left leg became a little tired when 
walking.  The veteran was diagnosed as having residuals of 
gunshot wounds, left leg, manifested by two scars.  Function 
appeared to be very good.  The left anterior fibular gunshot 
wound scar was non-tender and asymptomatic.  Also diagnosed 
was fractured left position satisfactory.  There were minute 
opacities in the soft tissues about the fracture on x-ray.

VA treatment records in February 2001 show that the veteran 
presented to an outpatient clinic requesting a medication 
refill for left knee pain.  Findings on examination included 
positive scarring of the left fibula with no redness, 
swelling or tenderness.  X-ray findings of the left knee 
revealed an old healed fracture of the proximal left fibula 
and otherwise, the left knee joint appeared normal.  The 
veteran was assessed as having left knee pain.

Hospital records from El Paso Specialty Hospital in June 2001 
show that the veteran underwent surgery of the left knee due 
to a tear of the medial meniscal, left knee joint.  The 
procedure involved diagnostic arthroscopy, excision of the 
posterior horn of the medial meniscus via operative 
arthroscopy technique, and debridement of the medial 
compartment of the knee joint and patellofemoral joint, 
including excision of the medial synovial shelf.  The veteran 
was also noted to have associated degenerative arthritis.  

Private medical records dated show that the veteran was 
treated by John M. Dickason, M.D., for left knee pain in 2001 
and 2002.  The veteran reported developing pain and 
tenderness in the left knee joint several days earlier when 
walking.  He said he did not know what caused it.  A magnetic 
resonance imaging (MRI) was taken of the veteran's left knee 
in March 2001 revealing a tear of the medial meniscus and 
degenerative arthritis of the knee joint.  

Findings during a July 2002 VA outpatient clinic evaluation 
revealed left knee tenderness on ambulation, negative 
swelling or redness, and a notation that the veteran walked 
with the assistance of a cane.

In November 2002, the veteran filed a claim for an increased 
rating for his left leg disability.

On VA examination in February 2003, the veteran reported pain 
in the calf muscles of the left lower extremity that radiated 
up into his left knee and down into his left ankle and foot.  
He said the left foot had gotten much worse and the pain was 
more frequent.  He said that pain, when it occurred, lasted a 
few days and interfered with his daily activities.  Minimal 
prolonged walking or standing increased the pain.  The 
veteran took Tylenol extra strength which provided minimal 
relief from pain.  He also reported continued paralysis 
involving the left common peroneal nerve.  He had difficulty 
in motion involving the left ankle and left foot and left big 
toe.  This paralysis had gradually worsened and interfered 
with his daily activities.  He took Motrin, Vioxx and Tylenol 
extra strength as needed, but these medications only provided 
minimal relief from the pain.  

On examination in February 2003, there was an entry wound 
scar of the left calf measuring 8 centimeters.  There was an 
exit wound scar measuring 9 centimeters on the left tibia.  
There had been tissue loss and the muscle groups penetrated 
were in the left calf area, group XII, left gastrocnemius 
muscle, left soleus muscles, left tibialis posterior muscle, 
left peroneus longus muscle.  Other muscles penetrated 
involving the left tibia area were left tibialis anterior 
muscle, left longus extensor muscle, and the left peroneus 
tertius muscle of the left tibia.  Both scars were tender to 
palpation.  There were no adhesions or tendon damage.  There 
was damage at the left common peroneal nerve and the left 
external popliteal nerve.  Muscle strength was slightly 
decreased involving the calf muscles of the left lower 
extremity.  There was no muscle herniation or loss of muscle 
function.  

Findings with respect to the left tibia and fibula revealed 
mild pain and tenderness to palpation involving the anterior 
aspect of the left tibia and left fibula.  There was no 
shortening of the bones.  Left ankle dorsiflexion was limited 
to 5 degrees, left ankle plantar flexion was limited to 15 
degrees.  There was pain in the left ankle beginning at 6 
degrees of dorsiflexion and ending at 5 degrees.  There was 
also pain in the left ankle beginning at 20 degrees of 
plantar flexion and ending at 5 degrees.  Pain was visibly 
manifested in the left ankle on motion.  There was no 
ankylosing involving the left ankle.  There was a slight gait 
abnormality and also a slight weight bearing abnormality due 
to recurrent pain in the left ankle.  On repetitive movement 
of the left ankle joint there was at least a 50 percent 
increase in pain in the left ankle.  Pain had a major 
functional impact.  There was no limitation of motion of the 
left foot or left heel; however, there was pain on the 
plantar aspect of the left foot and left heel to palpation.  
Further examination revealed that there was no vascular 
changes of the left foot and no skin changes of the left 
foot.  There was also no pes planus or deformity of the left 
foot.  There was a slight gait abnormality due to recurrent 
pain involving the left foot and heel.  With respect to the 
left knee, flexion was limited to 120 degrees and left knee 
extension was to negative 5 degrees.  There was crepitus of 
3+.  There was also mild swelling of the left knee and mild 
atrophy of the quadriceps muscles.  There was further a mild 
varus deformity.  There was an estimated 50 percent loss of 
motion of the left knee on flare-ups and repetitive motion.  
Pain was visibly manifested on left knee motion and there was 
no ankylosing involving the left knee.  X-ray findings 
revealed mild fracture deformity shaft of fibula and 
degenerative arthritis of the left ankle.  There was also 
narrowing of the joint with mild fracture deformity of the 
shaft of the fibular.  

The February 2003 VA examiner diagnosed the veteran as having 
gunshot wound involving the left lower extremity particularly 
involving the muscle group numbers XI and XII and also 
involving the muscles of the left calf and anterior muscle of 
the left thigh, moderately severe, associated with traumatic 
myositis and myalgias involving muscle group numbers XI and 
XII.  He further diagnosed the veteran as having incomplete 
paralysis of the left common peroneal nerve and left external 
popliteal nerve.  In addition, he diagnosed the veteran as 
having degenerative joint disease of the left tibia, and 
degenerative joint disease of the left knee and fibular with 
limitation of motion.  The veteran had chronic plantar 
fascities involving the left foot.  Neurological findings 
revealed hypoesthesia involving the left peroneal nerve and 
left external popliteal nerve associated with mild paralysis 
involving the left common peroneal nerve and also involving 
the left external popliteal nerve.

The veteran underwent a private orthopedic evaluation with 
Gregory R. Misenhimer, M.D. in June 2003 who noted that 
lumbar spine x-rays revealed significant degenerative changes 
consistent with the veteran's age.  He opined that the 
veteran was probably suffering from spinal stenosis 
associated with his degeneration of the lumbar spine.  

An MRI of the lumbar spine was performed in July 2003 
revealing severe spinal canal stenosis at L4-5 with severe 
bilateral neural foraminal stenosis.  

Private operative reports dated in July 2003 and October 2003 
show that the veteran underwent a lumbar epidural steroid 
injection at L5-S1 under fluoroscopy. The pre-operative and 
post-operative diagnoses were low back pain and leg pain 
secondary to degenerative disk disease, spinal stenosis.  

A VA orthopedic examination was conducted in February 2004.  
The examiner remarked that he did not have the veteran's 
claims file to review.  The veteran complained mostly of his 
left knee and reported increased weakness and instability in 
the left knee.  He denied that his knee ever gave out on him.  
He said that Tylenol Arthritis, rest, and a knee brace 
helped.  Regarding his service-connected peroneal nerve 
condition on the left, the veteran said that this condition 
had been improving since service.  He did complain of 
increased cramps to the big toe on the left and left leg 
weakness.  He also reported arthritis in his low back that he 
said was caused by limping.  On examination the veteran was 
observed walking with mild limping on the left leg.  There 
was no muscle atrophy or muscle wasting in any aspect of his 
extremities.  Left knee flexion was to 140 degrees and 
extension to 0 degrees with no pain or discomfort.  Lower 
extremity strength on the right was 5-/5 in relation to the 
left leg that was 4+/5.  Both patellar reflexes were 1/4 and 
bilateral ankle jerks were 0, not 10 elicited.  The strength 
of the left lower leg and foot to plantar flexion was 5-/5 
and dorsiflexion was only 4-/5.  There was no gross sensory 
deficit in any aspect of the left lower extremity, including 
his foot.  There is a surgical scar at the upper 1/3 of the 
leg measuring 2 1/2 inches in length and was well healed.  The 
veteran was diagnosed as having residuals of gunshot wound to 
the left lower extremity, symptomatic moderate chondromalacia 
of the left knee, symptomatic osteoarthritis of the left 
knee, residuals of incomplete paralysis of the common 
peroneal nerve of the left lower extremity manifested, 
symptomatic severe degenerative disc disease of the lumbar 
spine with secondary moderate to severe spinal stenosis, 
found, and asymptomatic right knee osteoarthritis, found.  

In March 2004, the February 2004 VA examiner issued an 
addendum report after extensively reviewing the veteran's 
claims file and VA medical records.  He opined that it was 
less likely than not that the veteran's osteoarthritis of 
both knees and lower back were secondary to his service-
connected residuals of gunshot to the left leg and based his 
opinion on evidence that the veteran had osteoarthritis in 
both knees which was most likely due to his age.  He noted 
that right knee x-rays taken in 1979 showed no evidence of 
osteoarthritis so it was most likely related to his 30 years 
of postal service and not his right leg injury.  He further 
noted that the veteran had a congenital sacralization of the 
distal lumbar segment bilaterally.  He concluded by stating 
that the veteran was going to develop the severe 
osteoarthritis of both knees and the lumbar spine regardless 
of the injury to his left leg.  

In the April 2005 substantive appeal, the veteran complained 
of left leg weakness due to his left leg injury and said that 
he had been limping for 60 years.  He said that his limping 
is what caused his back problems.  He denied that his 31 year 
employment history for the United States Postal Service had 
anything to do with his back problems and noted that none of 
his co-workers had had that problem. 

III.  Analysis

A.  Service Connection

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  For veteran's who have served 90 days or more of 
active service during a war period or after December 31, 
1946, certain chronic disabilities, such as arthritis, is 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310.  The Board also notes that 
secondary service connection on the basis of aggravation is 
permitted under 38 C.F.R. § 3.310, and compensation is 
payable for that degree of aggravation of a non-service- 
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

Arthritis is not shown in the medical records until many 
years after the veteran's service, and there is no medical 
evidence relating such arthritis to service.  38 C.F.R. 
§ 3.303.  While the veteran's assertions of a relationship 
between his arthritis, namely arthritis of his back and 
knees, and his service-connected gunshot wound injury have 
been considered, the medical evidence does not support these 
assertions.  38 C.F.R. § 3.310.  In this regard, a VA 
examiner in March 2004 opined that it was less likely than 
not that the veteran's osteoarthritis of his knees and back 
were related to his service-connected gunshot wound residuals 
of the left leg.  He reasoned that the veteran had 
osteoarthritis in both legs, not just the left, and did not 
have x-ray evidence of arthritis in his right knee in 1979.  
He thus concluded that findings were consistent with the 
veteran's age and that the veteran would have developed the 
osteoarthritis of both knees regardless of the gunshot wound 
injury.  Similarly, with respect to the veteran's back, the 
examiner reasoned that the veteran's arthritis in his back 
was less likely than not related to his service-connected 
gunshot wound injury because of x-ray findings of congenital 
sacralization found in his lumbar spine.  He concluded by 
stating that the veteran was going to develop this severe 
osteoarthritis of his lumbar spine due to the congenital 
sacralization and his approximately 30 years employment with 
the postal service.  There is also Dr. Misenhimer's June 2003 
report where he said that the significant degenerative 
changes of the lumbar spine found by x-ray were consistent 
with the veteran's age.  

Thus, the only evidence offered in support of a connection 
between the veteran's claimed arthritis and his service-
connected gunshot wound injury to the left leg consists of 
his own assertions.  However, in a case such as this, where 
the question is medical in nature, an opinion is required 
from one competent to render such an opinion.  See Bostain v. 
West , 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge"). 

Under these circumstances, the Board must conclude that the 
criteria for service connection for arthritis, namely of the 
knees and back, secondary to the veteran's service-connection 
gunshot wound residuals of the left leg have not been met.  
Accordingly, the claim for secondary service connection must 
be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit of the doubt 
doctrine.  However, as the preponderance of the evidence is 
against this claim, that doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b).

B.  Increased Rating Claims

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  See 38 C.F.R. § 4.7.  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  See 38 
C.F.R. § 4.3.  The veteran's entire history is reviewed when 
making disability evaluations. See 38 C.F.R. 4.1; Schafrath 
v. Derwinski, 1 Vet. App. 589, 592 (1995).  However, the 
current level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

When evaluating joint disabilities rated on the basis of 
limitation of motion, VA may consider granting a higher 
rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).

The provisions of 38 C.F.R. 4.14 preclude the assignment of 
separate ratings for the same manifestations under different 
diagnoses.  The critical element is that none of the 
symptomatology for any of the conditions is duplicative of or 
overlapping with symptomatology of the other conditions.  
Esteban v. Brown, 6 Vet. App. 259 (1995).



Muscle Injury, Left Leg

Pursuant to the criteria for evaluating muscle injuries, the 
veteran is currently evaluated at the maximum rating 
available for his service-connected residuals of a gunshot 
wound of the left lower leg, Muscle Groups XI and XII.  These 
criteria provide for a maximum 30 percent rating for severe 
muscle injury.  See 38 C.F.R. § 4.73, Diagnostic Codes 5311, 
5312.

Although the Board has determined in this decision that the 
veteran's osteoarthritis, including to his knees, is not part 
of his service-connected left leg wound disability, symptoms 
involving his leg knee must be taken into consideration to 
the extent that they cannot be differentiated from his 
nonservice-connected osteoarthritis.  See Mittleider v. West, 
11 Vet. App. 181 (1998) (when it is not possible to separate 
the effects of a service-connected condition from a 
nonservice-connected condition, 38 C.F.R. § 3.102, which 
requires that reasonable doubt on any issue be resolved in 
favor of the veteran, dictates that such signs and symptoms 
be attributed to the service-connected condition).  However, 
it does not appear that a higher evaluation would be 
available even if such signs and symptoms were recognized as 
part of the service-connected disability. 

Because the veteran is currently assigned the maximum 
available rating under the applicable muscle injury code, 
consideration must be given to a higher rating under an 
alternative diagnostic code.  In regard to the left knee, a 
higher rating is potentially available for limitation of 
extension of the knee under 38 C.F.R. § 4.71a, Diagnostic 
Code 5261 (2005).  Under this code a 40 percent evaluation is 
provided for limitation of extension to 30 degrees, and a 50 
percent evaluation is provided for limitation of extension to 
45 degrees.  However, recent examinations have shown that the 
veteran was able to extend his knee to - 5 degrees in 
February 2003 and 0 degrees in February 2004.  These findings 
represent normal range of motion in the knee.  See 38 C.F.R. 
§ 4.71a, Plate II.  Thus, while findings clearly show that 
the veteran experiences functional loss due to pain, as was 
noted by the February 2003 VA examiner who said that the 
veteran's pain had a "major functional impact" and 
estimated an additional 50 percent loss of motion during 
repetitive motion and flare-ups, such findings do not warrant 
a higher than 30 percent rating for limitation of extension.  
This is so when considering that the veteran's actual 
limitation of motion as demonstrated during the February 2003 
and February 2004 VA examinations was normal.  See 38 C.F.R. 
§ 4.71a, Plate II.

Ratings based on limitation of flexion do not provide an 
evaluation in excess of the veteran's current 30 percent 
rating; therefore, a higher rating under 38 C.F.R. § 4.71a, 
Diagnostic Code 5260, is not warranted.  

Moreover, in the absence of clinical evidence of or 
disability comparable to left knee or ankle ankylosis, 
impairment (nonunion) of fibula or tibia, or pes planus, 
higher evaluations under Diagnostic Codes 5256, 5262, 5270 or 
5276 are not warranted.

Finally, because the Diagnostic Codes for rating muscle 
injuries to Muscle Groups XI and XII contemplate limitation 
of motion, and the cardinal signs and symptoms of muscle 
disabilities include complaints of fatigue-pain, the 
veteran's limitation of motion and pain are already 
contemplated in the evaluation for severe muscle injury.  
38 C.F.R. §§ 4.56, 4.73, Diagnostic Codes 5311, 5312.  Thus, 
these findings do not warrant separate evaluations under the 
limitation of motion codes and muscle injury codes.  See 
Esteban v. Brown, 6 Vet. App. 259 (1995).

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against a higher than 30 
percent evaluation for residuals of the veteran's gunshot 
wound injury of the left leg.  As such, the benefit of the 
doubt rule is not for application.  38 U.S.C.A. § 5107(b) 
(West 2002).  

Left Peroneal Nerve Impairment

The veteran's left leg nerve injury has been rated under the 
criteria for rating diseases of the peripheral nerves, 
specifically, impairment of the external popliteal nerve 
(common peroneal).  38 C.F.R. § 4.124a, Diagnostic Code 8521.  
Under this code, a 10 percent rating is assigned for mild 
incomplete paralysis; a 20 percent rating is assigned for 
moderate incomplete paralysis; and a 30 percent rating is 
assigned for severe incomplete paralysis.  A 40 percent 
rating is assigned for "complete" paralysis, manifested by 
foot drop and slight drop of first phalanges of all toes, 
cannot dorsiflex the foot, extension (dorsal flexion) of 
proximal phalanges of toes lost; abduction of foot lost, 
adduction weakened; anesthesia covers entire dorsum of foot 
and toes.

The term "incomplete paralysis" indicates a degree of lost or 
impaired function substantially less than the type picture 
for complete paralysis, whether due to varied level of the 
nerve lesion or to partial regeneration.  When the 
involvement is wholly sensory, the rating should be for the 
mild, or at most, the moderate degree.  The ratings for the 
peripheral nerves are for unilateral involvement; when 
bilateral, the bilateral factor is to be applied.  See 38 
C.F.R. § 4.26.

The provisions of 38 C.F.R. § 4.40 state that disability of 
the musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss 
may be due to the absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures.  It may 
also be due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  See 38 C.F.R. § 4.40 (2005).  The factors of 
disability affecting joints are reduction of normal excursion 
of movements in different planes, weakened movement, excess 
fatigability, swelling and pain on movement.  See 38 C.F.R. § 
4.45 (2005).  

Findings from the February 2003 examination show that muscle 
strength was slightly decreased involving the calf muscles of 
the lower extremity.  There was no muscle herniation and no 
loss of muscle function.  Neurological findings revealed 
hypoesthesia involving the left peroneal nerve and left 
external popliteal nerve associated with mild paralysis 
involving the left common peroneal nerve and left external 
popliteal nerve.  During the February 2004 VA examination, 
the veteran reported that his condition had been improving 
since service, but he did complain of increased cramps to the 
big toe on the left and left leg weakness.  Lower extremity 
strength on the left was 4+/5.  There was no gross sensory 
deficit in any aspect of the left lower extremity, including 
the foot.  The veteran was diagnosed having residuals of 
incomplete paralysis of the common peroneal nerve of the left 
lower extremity manifested.

The above-noted findings do not approximate more than a 10 
percent rating for mild incomplete paralysis of the external 
popliteal nerve (common peroneal).  In this regard, the 
February 2003 VA examiner assessed the veteran as having mild 
paralysis involving the left common peroneal nerve and left 
external popliteal nerve due to neurological findings of 
hypothesia involving the left peroneal nerve and left 
popliteal nerve.  Additional findings on examination in 
February 2003 and February 2004 revealed no gross sensory 
deficit, no muscle herniation, and no loss of muscle 
function.  Furthermore, the veteran reported to the 2004 VA 
examiner that this disability had been improving since 
service.  In sum, the findings do not approximate more than a 
10 percent evaluation for mild incomplete paralysis of the 
external popliteal (common peroneal) nerve.  38 C.F.R. 
§ 4.124a, Diagnostic Code 8521.

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against a higher than 10 
percent evaluation for the veteran's left peroneal nerve 
impairment.  As such, the benefit of the doubt rule is not 
for application.  38 U.S.C.A. § 5107(b) (West 2002).  

Extra-Schedular Evaluation

Additionally, in the absence of evidence of marked 
interference with employment, repeated hospitalization, or 
evidence that these disabilities are otherwise so exceptional 
or unusual as to render application of the regular schedular 
standards impractical, the Board is not required to remand 
the claim to the RO for the procedural actions outlined in 38 
C.F.R. § 3.321(b)(1) for assignment of more than a 20 percent 
rating on an extra-schedular basis.  See Bagwell, 9 Vet. App. 
at 338-339; Floyd, 9 Vet. App. at 96; Shipwash, 8 Vet. App. 
at 227.




ORDER

Entitlement to service connection for arthritis, to include 
the knees and low back, claimed as secondary to service-
connected residuals of a gunshot wound to the left leg is 
denied.

An evaluation in excess of 30 percent for residuals of a 
gunshot wound to the left leg is denied.

An evaluation in excess of 10 percent for left peroneal nerve 
impairment is denied.



	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


